PER CURIAM: *
The attorney appointed to represent Ray Lee Ransom, Jr., has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Ransom has filed a response. The record is not sufficiently *283developed to allow us to make a fair evaluation of Ransom’s claims of ineffective assistance of counsel; we therefore decline to consider the claims without prejudice to collateral review. See United States v. Isgar, 789 F.3d 829, 841 (5th Cir.2014), petition for cert. filed (June 4, 2014) (No. 13-10484).
We have reviewed counsel’s brief and the relevant portions of the record reflected therein, as well as Ransom’s response. We concur with counsel’s assessment that the appeal presents no nonfrivolous issue for appellate review. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th CiR. R. 42.2. Ransom’s request to proceed pro se is DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.